DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 11, 21, 31, and 41-44 are amended.
Claim 45 is newly added.
Claims 1-45 are pending for examination.
Response to arguments
Re: Double Patenting rejection
Based on applicant's response and not taking any action at present regarding double patenting, the double patenting rejection remains.
Re: 35 U.S.C. 103 rejection
Applicant’s arguments have been fully considered but are moot in view of introduction of new prior art and claim mapping.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 112
Claims 10, 20, 30, and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 10, the claim is related to a table comprising base sequences which, as per claim 1, “each have a cross correlation value with a set of base sequences associated with a second RAT that is no more than a first cross-correlation threshold, wherein the second RAT is different from the first RAT”. 
Claim fails to clearly specify a threshold or a range of thresholds for which the sequences in the table or a subset of the sequences will satisfy the given threshold or the range of thresholds. As per the method of generation of the table, as described in the specification, the specification also fails to point out any particular cross correlation threshold for which the claim will be valid. In fact, the sequences or a subset of sequences will satisfy the threshold criterion only for cross-correlation threshold values greater than the maximum cross correlation of the subset chosen and will fail the criteria for a threshold less than the maximum cross correlation of the chosen subset. There is no guarantee that for a predefined threshold, any subset of the table in the claim will satisfy a predefined threshold criteria. It is of course possible to generate a set of sequences meeting a given cross correlation threshold but the sequence thus generated may be completely different than the sequences in the table, based on the fact that there are many billions of combinations from which the sequence generation will be made.
Claim 1 does not define any specific first RAT or specific second RAT for which the table in claim 10 would be valid. Even if we assume that the first RAT is 5G and the second RAT is LTE, as per claims 2 and 3, the specification fails to cite any particular reference to LTE DMRS sequences for which the sequences in the claim will be valid.
Claims 20, 30, and 40-44 are rejected based on the same reason above. Claim 45 is rejected based on its dependency on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-19, 21-29, and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US 2020/0028723 A1), hereinafter “Gao” in view of ETSI TS 136 211 V14.2.0 (2017-04), hereinafter “TS136211”.
Regarding claims 1, 11, 21, and 31, claim 1 is for a method, claim 11 is for means for generating a reference signal according to method of claim 1, claim 21 is for apparatus to use the means for generating a reference signal of claim 11 and claim 31 is for computer-readable medium storing computer executable code for implementation of method of claim 1.
Gao teaches, ‘a method of wireless communication for a user equipment (UE), comprising: generating a reference signal using a base sequence obtained from a table for a first Radio Access Technology (RAT)’ (Gao: [Abstract], “At least one of: a set of base sequences including thirty quadrature phase shifting keying, QPSK, sequences of length 6, 18 or 30 is determined, a demodulation reference signal sequence is derived from the determined set of base sequences”; See also Fig. 21, steps S180 and S190)).
Gao, though teaches about cross-correlation of sequences while generating the sequences (Fig. 18, step S110), it fails to expressly teach, ‘the table including a plurality of base sequences that each have a cross-correlation value with a set of base sequences associated with a second RAT that is no more than a first cross-correlation threshold, wherein the second RAT is different from the first RAT’.
Gao generates the sequences of length 18 using the method, as disclosed in [0153],

    PNG
    media_image1.png
    62
    256
    media_image1.png
    Greyscale

Where  (n) is obtained from table 9. 

(TS136211: Table 5.5.1.2-4) for LTE. TS136211 uses the following formula for generation of DMRS sequences, as disclosed in § 5.5.1-2,

    PNG
    media_image2.png
    170
    981
    media_image2.png
    Greyscale

As a design goal, Gao discloses, “Low cross correlation between different DMRS sequences for low inter-cell interference where different sequences are used in different cells” ([0092]). Therefore, when cells supporting different RATs are present, the same design goal will prompt a person of ordinary skill to design DMRS sequences that will provide low cross correlation between RATs.
Gao, while generating the sequence discards the sequences that have high cross correlation with the high cross correlation values in the set initially generated having low PAPR and CM values, “identify a second set of signal sequences from the stored second signal sequences by iteratively eliminating sequences of the first set of signal sequences having the highest cross correlation magnitude statistics, the second set being a subset of the first set, and designate the second set of signal sequences as the reference signal sequence” ([0048]). 
As per Gao’s disclosure in [0131], the sequences generated as shown in table 9, e.g. may be used for 5G. 
Therefore, if considering 5G and LTE as two RATs are of concern, to satisfy the design goal of having a low cross correlation with DMRS sequences in neighbor cells supporting LTE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Gao by adding an extra step of calculating the cross correlation with the set of sequences in LTE as provided by table 5.5.1.2-4 in TS136211, for generation of table of sequences as in table 9 by selecting sequences satisfying any provided cross-correlation threshold. 

Gao teaches, ‘transmitting the reference signal to a base station’ (Gao: Fig. 21, step 210, “Transmitting, by the wireless device, the multiplexed demodulation reference signal sequence to the wireless network node”).

Regarding claims 2, 12, 22, and 32, claim 2 is for a method of claim 1, claim 12 is for means for generating a reference signal according to method of claim 2, claim 22 is for apparatus to use the means for generating a reference signal of claim 12 and claim 32 is for computer-readable medium storing computer executable code for implementation of method of claim 2.
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above).
Gao teaches, ‘wherein the first RAT comprises new radio (NR)-based communication’ (Gao: [0131], “Other wireless systems, including NR (i.e., 5G), wideband code division multiple access (WCDMA), WiMax, ultra-mobile broadband (UMB) and global system for mobile communications (GSM), may also benefit from exploiting the concepts and methods covered within this disclosure” implies that first RAT may comprise new radio (NR)- based communication).

Regarding claims 3, 13, 23, and 33, claim 3 is for a method of claim 2, claim 13 is for means for generating a reference signal according to method of claim 3, claim 23 is for apparatus to use the means for generating a reference signal of claim 13 and claim 33 is for computer-readable medium storing computer executable code for implementation of method of claim 3.
Combination of Gao and TS136211 teaches claims 2, 12, 22, and 32 (discussed above).
‘wherein the second RAT comprises Long Term Evolution (LTE)’ (Gao: [0131], “Other wireless systems, including NR (i.e., 5G), wideband code division multiple access (WCDMA), WiMax, ultra-mobile broadband (UMB) and global system for mobile communications (GSM), may also benefit from exploiting the concepts and methods covered within this disclosure” implies that the second RAT comprises Long Term Evolution (LTE)).

Regarding claims 4, 14, 24, and 34, claim 4 is for a method of claim 1, claim 14 is for means for generating a reference signal according to method of claim 4, claim 24 is for apparatus to use the means for generating a reference signal of claim 14 and claim 34 is for computer-readable medium storing computer executable code for implementation of method of claim 4.
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above).
Gao teaches, ‘wherein a cross-correlation for each combination of sequences within the table has a value below a second cross-correlation threshold’ (discussed above in claim 1).

Regarding claims 5, 15, 25, and 35, claim 5 is for a method of claim 1, claim 15 is for means for generating a reference signal according to method of claim 5, claim 25 is for apparatus to use the means for generating a reference signal of claim 15 and claim 35 is for computer-readable medium storing computer executable code for implementation of method of claim 5.
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above).
Gao teaches, ‘wherein each base sequence has a sequence length of 18’ (Gao: Table 9 provides table of base sequences of length 18).

Regarding claims 6, 16, 26, and 36, claim 6 is for a method of claim 1, claim 16 is for means for generating a reference signal according to method of claim 6, claim 26 is for apparatus to use the means 
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above).
Gao teaches, ‘wherein the table comprises at least one pair of sequences comprising a first base sequence and at least one of a symbol-wise reverse of the first base sequence, a symbol-wise conjugate of the first base sequence, or a symbol-wise conjugate and reverse of the first base sequence’. (Implied by disclosure in Gao, “It should be noted that a phase shift of a reference signal sequence does not change its PAPR or CM. Also, the magnitude of a reference signal sequence's autocorrelation or cross correlation with other reference signal sequences does not change if the reference signal is phase shifted” ([0148], lines 1-5) and definition of cross correlation given in equation 7). 

Regarding claims 7, 17, 27, and 37, claim 7 is for a method of claim 1, claim 17 is for means for generating a reference signal according to method of claim 7, claim 27 is for apparatus to use the means for generating a reference signal of claim 17 and claim 37 is for computer-readable medium storing computer executable code for implementation of method of claim 7.
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above). 
Gao teaches, ‘wherein the plurality of base sequences comprises time-cyclic- shifted versions’ (Gao: [0104], lines 1-7, “By using cyclic extension of the Zadoff-Chu sequences, the base sequences have a constant amplitude over frequency and also maintain the zero auto-correlation cyclic shift orthogonality property of the Zadoff-Chu sequences, which allows generating multiple orthogonal sequences by using different cyclic shifts on a single base sequence”)  and ‘constant-phase-shifted versions of at least one base sequence comprised in the table’ (Gao: [0108], “It should be noted that a phase shift of a reference signal sequence does not change its PAPR or CM. Also, the magnitude of a reference signal sequence's autocorrelation or cross correlation with other reference signal sequences does not change if the reference signal is phase shifted”).

Regarding claims 8, 18, 28, and 38, claim 8 is for a method of claim 1, claim 18 is for means for generating a reference signal according to method of claim 8, claim 28 is for apparatus to use the means for generating a reference signal of claim 18 and claim 38 is for computer-readable medium storing computer executable code for implementation of method of claim 8.
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above). 
Gao teaches, ‘multiplexing the reference signal with an uplink transmission, wherein the reference signal is transmitted with the uplink transmission’ (Gao: Fig. 21, step 200, “Multiplexing the demodulation reference signal sequence”; [0227], lines 24-27, “In one or more embodiments, the multiplexing includes multiplexing the demodulation reference signal sequence and user data. Communications interface 36 transmits the multiplexed signal (Block S210)”).

Regarding claims 9, 19, 29, and 39, claim 9 is for a method of claim 1, claim 19 is for means for generating a reference signal according to method of claim 9, claim 29 is for apparatus to use the means for generating a reference signal of claim 19 and claim 39 is for computer-readable medium storing computer executable code for implementation of method of claim 9.
Combination of Gao and TS136211 teaches claims 1, 11, 21, and 31 (discussed above).  
Gao teaches, ‘wherein the plurality of base sequences each have a peak-to-average-ratio (PAPR) range below a threshold’ (Gao: [0220], lines 12-15, “A first set of signal sequences has been identified, the first set of signal sequences having at least one of a peak to average power ratio (PAPR) and cubic metric (CM) below a corresponding threshold value (Block S110)”; See Fig. 18). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462